Title: To Thomas Jefferson from Albert Gallatin, 6 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury Department October 6th. 1802.
          
          I have the honor to enclose a letter from John Young, a mariner, who being sick within the limits of one of those sea-Ports (Middletown Connecticut) in which no hospital has been erected, nor the expence of any monies arising from the hospital Fund, been authorized. Under those circumstances, relief may be granted in special cases, by order of the President. On that account Young’s application is respectfully submitted to your consideration.
          I have the honor to be with great respect, Your obedt. Servant
          
            Albert Gallatin
          
        